
	

113 HR 5852 IH: Scrap the Cap Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5852
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the  Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate the $117,000 cap on income subject to 
Social Security payroll taxes. 

	
	
		1.Short title
			This Act may be cited as the Scrap the Cap Act.2.Payroll tax on remuneration(a)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit
			 base (as so determined) is less than $117,000, and, for such calendar
			 years, only to so much of the remuneration paid to such employee by such
			 employer with respect to employment as does not exceed $117,000..(b)Conforming amendmentParagraph (1) of section 3121 of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $117,000, to.(c)Effective dateThe amendments made by this section shall apply to remuneration paid after December 31, 2014.3.Tax on net earnings from self-employment(a)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as
			 follows:(1)in the case of the tax imposed by section 1401(a), the excess of—(A)that part of the net earnings from self-employment which is in excess 
	 of—(i)an amount equal to the contribution and benefit base (as 
       determined under section 230 of the Social Security Act) 
       which is effective for the calendar year in which such taxable 
       year begins, minus(ii)the amount of the wages paid to such individual during such 
	taxable years; over(B)that part of the net earnings from self-employment which is in excess 
	of the sum of—(i)the excess of—(I)the net earning from self-employment reduced by the 
			       excess (if any) of subparagraph (A)(i) over 
			       subparagraph (A)(ii), over(II)$117,000, reduced by such contribution and benefit
				base, plus(ii)the amount of the wages paid to such individual during such 
		    taxable year in excess of such contribution and benefit base 
		    and not in excess of $117,000; or.(b)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the
			 contribution and benefit base (as determined under section 230 of the
			 Social Security Act) is less than $117,000..(c)Effective dateThe amendments made by this section shall apply to net earnings from self-employment derived, and
			 remuneration paid, after December 31, 2014.
